Cook, J.,
dissenting. The concept embraced by today’s decision is superficially appealing. It ameliorates the harshness of the traditional rule that prevents any recovery for an injury unless one can show by a preponderance of the evidence that the wrongful act of the defendant caused the injury. However, by awarding the estate a percentage of the total damages because it cannot show causation by a preponderance of the evidence, the court obviates time-honored principles underlying the right to compensation in tort, including the basic concept of assessing fault.
*491Moreover, with the loss-of-chance theory, as recognized in some jurisdictions, the injury suffered and the basis of the claim are the reduced possibility of survival, and not the death itself. The only claim filed by the plaintiff in this case is wrongful death. The majority analysis does not fit within the wrongful death parameters. If the majority decision permits recovery for “injury or death” (emphasis added), as is stated in paragraph one of the syllabus, and recognizes injury to the “innocent patients who may have enjoyed a longer health span,” then such a claim is not encompassed by R.C. Chapter 2125. The wrongful death statutes provide a cause of action “for the exclusive benefit of the surviving spouse, the children, and the parents of the decedent,” not the decedent. R.C. 2125.02(A)(1).
Despite the sympathetic appeal of its conclusion, I respectfully dissent because the majority decision breaks with sound legal principles.
Stratton, J., concurs in the foregoing dissenting opinion.